DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 14, drawn to a method and virtual RAN server for local or remote baseband decoding of radio signals.
II. Claim 15- 20, drawn to decoding and  identifying at virtual RAN server candidate list for control element header and selecting first candidate control element header for decoding string of bits.

Inventions I and II are directed to related communication systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I sending of the codeblocks to a local or remote baseband decoder, decoding the codeblocks into digital information and sending this digital information to the MAC layer; and Invention II decodes a portion of traffic locally and offload another portion for remote decoding and identifying a list of candidates for control element header and selecting first candidate control element header for decoding string of bits .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 8, and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 (a) (or pre-AIA  35 U.S.C. 112, first paragraph).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to James Bullogh (Reg. No. 65352) on August 16th, 2022 to request an oral election to the above restriction requirement, and provisional election was made without traverse to prosecute the invention of Invention 1, Claims 1- 14. Affirmation of this election must be made by applicant in replying to this office action. Claims 15- 20 are withdrawn from further considerations by the examiner, 37 CFR 1.142 (b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 7- 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bottari et al. (US Pub. No. 2018/0242167 A1) in view of Gholmieh et al. (US Pub. No. 2018/0103395 A1), hereafter Aziz.

	Regarding claim 1, Bottari teaches a method, comprising:
	receiving, at a virtual radio access network (vRAN) server, codeblocks (see Fig. 3, #101 (as a vRAN) in context with [0003]…. the radio signals are in the form of I/Q data….), of data from a user equipment in communication with a base station (see Fig. 3, antenna elements) located near the vRAN server 1695041(see [0031].. The RU 103 and DU 105 are both located within the same base station, and may be considered as integrated or in the same physical location…);
	determining whether to decode the codeblocks locally using a local decoder of the vRAN server or decode the codeblocks remotely using a remote decoder at a remote location, wherein the remote location is located further away from the base station relative to the vRAN server (see [0058- 0059]…. a determination is made … that baseband processing should be transferred from the local DU 105 to the centralized baseband processing, e.g. BBH 116….. If a determination is made that transfer of baseband processing to the remotes DUs is not required, based on any of these criteria, then the local DU 105 continues with baseband processing….);
	sending the codeblocks to the local decoder in response to determining to decode the codeblocks locally (see [0035].. the switch unit 104 provides for a selection of one of two modes of operation of the hybrid RBS 101. In a first mode, the switch unit 104 selectively connects the RU 103 to the local DU 105. Thus, radio data (e.g. CPRI) is communicated between the local DU 105 and the RU 103. The hybrid RBS 101 functions as a conventional RBS, having integrated baseband processing and a backhaul interface 111);
	sending the codeblocks to the remote decoder in response to determining to decode the codeblocks remotely (see [0036]…. the switch unit 104 selectively connects the RU 103 to the external communications interface 112. Thus, radio data (e.g. CPRI) is communicated between a remote DU, via the external communications interface 112, and the RU 103. The hybrid RBS 101 functions as a conventional RRU, having remote baseband processing). 	But Bottari is silent about identifying control information contained in decoded codeblocks; and sending the control information to a medium access control (MAC) layer of the vRAN server; however Aziz in context with Fig. 1 #40 and #22 of network entity (here server) teaches in [0125] about .. receive (through #103, 106, 104), from a UE on an uplink communication channel, at least one of a first portion of a first MAC header (identifying; refer to [0049]) at a first time or a second portion of the first MAC header at a second time after the first time at block 1402. For example, in an aspect, the MAC encoder/decoder manager 40 and/or one or more components of the network entity 14 or 20 may receive, from a UE 12 on an uplink communication channel, at least one of a first portion (e.g., pre-subheader 58) of a first MAC header (e.g., MAC transport block 52) at a first time or a second portion (e.g., post-subheader 60) of the first MAC header (e.g., MAC transport block 52) at a second time after the first time. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Aziz with the teachings of Bottari to make system more effective. Having a mechanism wherein identifying control information contained in decoded codeblocks; and sending the control information to a medium access control (MAC) layer of the vRAN server; greater way resources can be managed/utilized in the communication system.
	
	Regarding claim 2, Bottari in view of Aziz teaches as per claim 1, wherein determining to decode the codeblocks locally is based on a quality of service requirement for the user equipment or a quality of service requirement of an application being accessed by the user equipment; Bottari see [0060] channel conditions.

	Regarding claim 7, Bottari in view of Aziz teaches as per claim 1, wherein the remote location is one of an edge deployment with a plurality of servers or a cloud deployment with a plurality of servers; Bottari see [0005].
	
	Regarding claim 8, Bottari teaches a virtual radio access network (vRAN) server, comprising:
	a demodulator component that receives codeblocks of data (see Fig. 3, #101 (as a vRAN has a functionality of a demodulator component) in context with [0003]…. the radio signals are in the form of I/Q data….), from a user equipment in communication with a base station (see Fig. 3, antenna elements) located near the vRAN server 1695041(see [0031].. The RU 103 and DU 105 are both located within the same base station, and may be considered as integrated or in the same physical location…);
	local decoder that decodes the codeblocks locally at the vRAN server; a codeblock dispatcher component that determines whether to decode the codeblocks locally using the local decoder or decode the codeblocks remotely using a remote decoder at a remote location, wherein the codeblock dispatcher component sends the codeblocks to the local decoder in response to determining to decode the codeblocks locally and sends the codeblocks to the remote decoder in response to determining to decode the codeblocks remotely (#101 has a functionalities of local decoder as well a codeblock dispatcher component ; see [0058- 0059]…. a determination is made … that baseband processing should be transferred from the local DU 105 to the centralized baseband processing, e.g. BBH 116….. If a determination is made that transfer of baseband processing to the remotes DUs is not required, based on any of these criteria, then the local DU 105 continues with baseband processing….; further see [0035]..  the switch unit 104 provides for a selection of one of two modes of operation of the hybrid RBS 101. In a first mode, the switch unit 104 selectively connects the RU 103 to the local DU 105. Thus, radio data (e.g. CPRI) is communicated between the local DU 105 and the RU 103. The hybrid RBS 101 functions as a conventional RBS, having integrated baseband processing and a backhaul interface 111; further see [0036]);
	But Bottari is silent about a medium access control (MAC) uplink (UL) dispatcher component that receives decoded codeblocks from the local decoder or the remote decoder, identifies control information in the decoded codeblocks, and sends the control information to a MAC layer of the vRAN server; however Aziz in context with Fig. 1 #40 and #22 of network entity (here server) teaches in [0125] about .. receive (through #103, 106, 104), from a UE on an uplink communication channel, at least one of a first portion of a first MAC header (identifying; refer to [0049]) at a first time or a second portion of the first MAC header at a second time after the first time at block 1402. For example, in an aspect, the MAC encoder/decoder manager 40 and/or one or more components of the network entity 14 or 20 may receive, from a UE 12 on an uplink communication channel, at least one of a first portion (e.g., pre-subheader 58) of a first MAC header (e.g., MAC transport block 52) at a first time or a second portion (e.g., post-subheader 60) of the first MAC header (e.g., MAC transport block 52) at a second time after the first time. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Aziz with the teachings of Bottari to make system more effective. Having a mechanism a medium access control (MAC) uplink (UL) dispatcher component that receives decoded codeblocks from the local decoder or the remote decoder, identifies control information in the decoded codeblocks, and sends the control information to a MAC layer of the vRAN server; greater way resources can be managed/utilized in the communication system.

	Regarding claim 9, Bottari in view of Aziz teaches as per claim 8, wherein the codeblock dispatcher component uses a quality of service requirement for the user equipment or a quality of service requirement of an application being accessed by the user equipment in determining whether to decode the codeblocks locally or remotely; Bottari see [0060] channel conditions.

	Regarding claim 13, Bottari in view of Aziz teaches as per claim 8, wherein the remote location is one of an edge deployment with a plurality of servers located further away from the base station relative to the vRAN server or a cloud deployment with a plurality of servers located further away from the base station relative to the vRAN server; Bottari see [0005].

	Regarding claim 14, Bottari in view of Aziz teaches as per claim 8, wherein the vRAN server is an energy efficient small form server; Bottari see [0005].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottari et al. (US Pub. No. 2018/0242167 A1) in view of Gholmieh et al. (US Pub. No. 2018/0103395 A1), hereafter Aziz and in further view of Baer (US Pub. No. 2019/0098642 A1).

	Regarding claim 3, Bottari in view of Aziz teaches as per claim 2, wherein Bottari teaches in [0060] about the channel conditions allow multiple antenna support and the associated baseband processing is not supported  in the local DU 105 then a decision to move the processing to the centralised baseband processing is made….; but fails to state about  comparing a quality of service class identifier (QCI) or a quality of service flow identifier (QFI) to a threshold level; determining to decode the codeblocks locally in response to the QCI or the QFI exceeding the threshold level; and determining to decode the codeblocks remotely in response to the QCI or the QFI being below the threshold level; however Baer teaches in [0046] in context with table 2 about an AP could also have a more granular level of quality identifiers associated to each service if the service is configured in advance (locally or remotely) stating what preferences a service needs to meet for the desired service level. Those preferences may be translated to a minimum quality identifier (see Table 1 above) that an AP can offer for the specific service. It should be mentioned that an AP may take a decision if a service can be supported or not. If it cannot support the service, the AP may inform devices or UEs connected to it that, for that specific service, another access point should be selected. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Baer with the teachings of Bottari in view of Aziz to make system more effective. Having a mechanism wherein comparing a quality of service class identifier (QCI) or a quality of service flow identifier (QFI) to a threshold level; determining to decode the codeblocks locally in response to the QCI or the QFI exceeding the threshold level; and determining to decode the codeblocks remotely in response to the QCI or the QFI being below the threshold level; greater way more reliable communications can be carried out in the communication system.

Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bottari et al. (US Pub. No. 2018/0242167 A1) in view of Gholmieh et al. (US Pub. No. 2018/0103395 A1), hereafter Aziz and in further view of Broz et al. (US Pub. No. 2020/0128371 A1).

	Regarding claim 5, Bottari in view of Aziz teaches as per claim 1, but Bottari fails to state about determining to decode the codeblocks locally is based on identifying the codeblocks as containing control information, and wherein determining to decode the codeblocks remotely is based on the codeblocks not containing the control information; however Broz teaches in [0022] about sensor data collected by smart vehicles is leveraged for events involving non-smart vehicles, such as accidents which the non-smart vehicles are involved in. Also, collected data is processed, either locally in the smart vehicle or remotely on the server, to detect either that an event of interest has occurred, such as an accident (i.e. control data), or that an item of interest has been identified, such as a license plate. Based on this, appropriate action is taken, such as contacting emergency responders. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Broz with the teachings of Bottari in view of Aziz to make system more standardized.

	Regarding claim 10, Bottari in view of Aziz teaches as per claim 8, but Bottari fails to state about wherein the codeblock dispatcher component:
identifies the codeblocks that contain control information; sends the codeblocks to decode locally in response to the codeblocks containing the control information; and sends the codeblocks that do not include the control information to decode remotely; however Broz teaches in [0022] about sensor data collected by smart vehicles is leveraged for events involving non-smart vehicles, such as accidents which the non-smart vehicles are involved in. Also, collected data is processed, either locally in the smart vehicle or remotely on the server, to detect either that an event of interest has occurred, such as an accident (i.e. control data), or that an item of interest has been identified, such as a license plate. Based on this, appropriate action is taken, such as contacting emergency responders. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Broz with the teachings of Bottari in view of Aziz to make system more standardized.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bottari et al. (US Pub. No. 2018/0242167 A1) in view of Gholmieh et al. (US Pub. No. 2018/0103395 A1), hereafter Aziz and in further view of Zhang et al. (CN 104321997 B); see translated copy.

	Regarding claim 12, Bottari in view of Aziz teaches as per claim 8, but Bottari fails to state about wherein the MAC UL dispatcher component creates a new MAC protocol data units (PDU) packet with only the control information and sends the control information to the MAC layer using the new MAC PDU packet; however Zhang teaches about the control unit 1403 determines to perform the HARQ retransmission is further used for determining the data of HARQ retransmission. Specifically, the control unit 1403 specifically includes the second data for determining the downlink MAC CE, for example the downlink MAC CE can be generating a separate MAC PDU or the uplink data multiplexing to generate a new MAC PDU as the second data. the sending unit 1401 sends the second data to the user equipment; see page 34 second last paragarph. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of Bottari in view of Aziz to make system more standardized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468